Citation Nr: 0618632	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  92-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to November 1945, and Regular Philippine Army service from 
November 1945 to June 1946.  He died in March 1991, and the 
appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The Board's May 1994 denial of the claim was 
vacated and remanded by United States Court of Appeals for 
Veterans Claims (the Court) in July 1995.  The Board's July 
1996 denial of the claim was affirmed by the Court in 
September 1999, but that affirmance was vacated by the 
Federal Circuit in a September 2000 Order.  The Court 
remanded the case to the Board in February 2001, and the 
Board remanded the claim for service connection for the cause 
of the veteran's death to the Appeals Management Center (AMC) 
in October 2003, including compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The Board also referred to the RO the claim for DIC under 
§1318 as directed by the Court.  As the requested development 
has taken place, including readjudication of the cause of 
death claim and adjudication of the §1318 claim in February 
2006, the Board will now decide both claims.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran died in March 1991, and the appellant is his 
widow.

2.  Prior to his death, the veteran was service-connected for 
gunshot wound residuals of both legs, Muscle Group XI, each 
rated 10 percent disabling, and an appendectomy scar rated 
noncompensable.

3.  The preponderance of the competent evidence of record 
reflects that the veteran's service-connected gunshot wound 
residuals, even if these residuals included 
osteomyelitis/sepsis from recurrent infection of the knee 
joints and gastrocmenius muscles, did not contribute 
substantially or materially, combine to cause, or lend aid or 
assistance to his death from respiratory arrest due to 
cerebral edema with an underlying cause of a cerebrovascular 
accident.

4.  The preponderance of the competent evidence of record 
reflects that neither the respiratory arrest nor cerebral 
edema nor the cerebrovascular accident that caused the 
veteran's death were demonstrated in service, arose for many 
years thereafter, or were otherwise related to service, and 
the hypertension that competent medical evidence indicated 
was the likely cause of the cerebrovascular accident did not 
manifest in service, within the one-year presumptive period 
or for many years thereafter, and was not otherwise related 
to service.

5.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for ten or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from separation from 
service, and there was no basis for entitlement of the 
veteran to a total disability rating in the years prior to 
his death.


CONCLUSIONS OF LAW

1.  A service-connected disorder, including shrapnel wound 
residuals including osteomyelitis/sepsis from recurrent 
infection of the knee joints and gastrocmenius muscles, was 
not a contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312

2.  The cerebrovascular accident that caused the veteran's 
death from respiratory distress and cerebral edema was not 
incurred in or aggravated by service, and the hypertension 
found to have caused the cerebrovascular accident was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

3.  The criteria for payment of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as the ones here were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, as to the claim 
for DIC under §1318, the discussion below regarding this 
issue demonstrates that the facts, including those averred by 
the appellant, cannot conceivably result in any disposition 
other than a denial of the claim, so any VCAA-related or 
other procedural errors, if any, would be non-prejudicial.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  The Board therefore 
need not discuss the VCAA in the context of this claim.

As to the claim for service connection for the cause of the 
veteran's death, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court discussed both the timing and content of 
the VCAA's notice requirements.  The Pelegrini Court held 
that VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. 
at 115, 120.  See also Mayfield v. Nicholson,  19 Vet. App. 
103 (2005), rev'd on other grounds 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand for new VCAA 
notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333.  That is precisely what occurred 
here.  The RO's initial July 1991 and April 1992 rating 
decisions took place before enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, since 
the RO's initial decision, there have been multiple Board and 
Court remands, including the most recent October 2003 Board 
remand specifically directing that appropriate VCAA notice be 
given.  That notice was given in January and September 2004 
VCAA letters, prior to the most recent, February 2006 SSOC.  
VA thus cured the timing problem by providing new VCAA 
notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333.

These documents also met the VCAA's requirements regarding 
the content of notification.  The January 2004 letter noted 
enactment of the VCAA in 2000, and indicated that the AMC was 
working on the claim for service connection for the cause of 
the veteran's death.  Although the letter described only what 
was needed to show entitlement to service connection 
generally, the September 2004 letter cured this error by 
asking for medical evidence showing that a condition that 
contributed to the veteran's death as caused by an injury or 
disease that began during service.  Both letters also asked 
for additional evidence and explained the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  Both letters also stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  The September 2004 letter 
added, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the appellant has been provided with notice of what 
type of information and evidence is needed to substantiate 
her claim for service connection for the cause of the 
veteran's death, she was not provided information regarding a 
disability rating or the effective date that would be 
assigned if this claim were granted until the AMC's April 
2006 letter indicating her case was being returned to the 
Board.  To the extent that this notice was inadequate, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
deny the claim for service connection for the cause of the 
veteran's death, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claims.


Service Connection for the Cause of the Veteran's Death

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-related condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2005).  

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death. In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).  38 C.F.R. 
§ 3.312 distinguishes between minor service-connected 
disabilities, including those not materially affecting a 
vital organ, and those affecting vital organs.  38 C.F.R. 
§§ 3.312(c)(2),(3) (2005).  The former are generally not held 
to have contributed to death primarily due to an unrelated 
disability, while the latter should receive careful 
consideration as a contributory cause of death.  Id.

At the time of his death, the veteran was service-connected 
for gunshot wound residuals of both legs, affecting Muscle 
Group XI, with each leg evaluated at 10 percent disabling.  
He was receiving a noncompensable evaluation for an 
appendectomy scar, for a combined rating of 20 percent.  
38 C.F.R. § 4.25 (2005).  The death certificate lists the 
immediate cause of death as respiratory arrest, the 
antecedent cause of death as cerebral edema, the underlying 
cause of death as cerebrovascular accident, and "other 
significant conditions contributing to death" as "sepsis 2º 
[secondary to] recurrent infection knee joint and 
gastrocmenius muscles bilateral prob. 2º old shrapnel 
wounds."

The appellant's primary contention on this appeal is that the 
veteran's service-connected gunshot wound residuals were a 
contributory cause of his death.  As the gunshot wound 
residuals affect the legs and not a vital organ, such as 
injury is generally not held to have contributed to the 
veteran's death from an unrelated disability, i.e., 
respiratory arrest due to cerebral edema.  38 C.F.R. 
§ 3.312(c)(2) (2005).  And what is true generally is also 
true in this particular case, as the Board finds that the 
preponderance of the evidence reflects that the gunshot wound 
residuals did not contribute substantially or materially to 
death, combine to cause death, or lend assistance to the 
production of death, for the following reasons.

In support of the claimed nexus between the gunshot wound 
residuals and death, the appellant in her February 1992 
deposition responses and elsewhere stated that in the last 
year of his life, the veteran complained of pain in both 
legs, which swelled and became dark, causing the veteran 
severe pain and preventing him from walking or bending his 
legs.  According to the appellant, she was told by a 
physician who treated the veteran that the portions of his 
legs that had the gunshot wounds became infected, which 
caused his blood to become infected, which caused his heart 
to stop.  The physician who made these statements to the 
appellant, Dr. "L.P.", was not, however, available to be 
interviewed, and the appellant is not competent to opine as 
to the claimed relationship between the gunshot wound 
residuals and his death.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Also in support of the claimed nexus between the service-
connected gunshot wound residuals and death are the 
statements made in the death certificate, signed by the same 
Dr. "L.P." whose statements the appellant recounted in her 
deposition.  The death certificate indicates that sepsis, 
secondary to recurrent infection of the bilateral knee joints 
and gastrocmenius muscles which was itself "probably" 
secondary to the "old shrapnel wounds," i.e., the service-
connected gunshot wound residuals, was a significant 
condition contributing to death.  In addition, the January 
and March 1991 private hospitalization records shortly prior 
to the veteran's death, which indicate that the veteran had 
blood pressure of 280/110 and that his cerebrovascular stroke 
was secondary to both hypertension and osteomyelitis/sepsis 
from recurrent infection of the bilateral knee joints and 
gastrocmenius muscles.  However, neither Dr. "L.P." nor the 
physicians who treated the veteran in 1991 indicated that 
they had reviewed the claims folder including medical records 
from service or explained the evidence upon which they based 
their conclusion that the shrapnel wound residuals such as 
sepsis from recurrent infection of the knee joints and 
gastrocmenius muscles and osteomyelitis caused the veteran's 
death from a cerebrovascular accident.  See Grover v. West, 
12 Vet. App. 109, 112 (1999) (a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).

In contrast, the June 1996 letter from a VA physician 
requested by the Board accurately reviewed the veteran's 
medical history from his military service until his death.  
He noted that the veteran died of a stroke, and that he had 
two chronic, unrelated medical problems, severe, uncontrolled 
hypertension and chronic osteomyelitis.  He noted that 
hypertension is a major risk factor for development of a 
stroke while infection, other than in cases of endocarditis, 
meningitis, and encephalitis, is not.  He also noted that 
osteomyelitis and other chronic infections are not 
significant risk factors for developing hypertension.  He 
concluded: "Though the chronic osteomyelitis may have caused 
disability to the patient during his lifetime, it did not 
contribute significantly to the patient's death."

Thus, the VA physician reviewed the medical records and 
explained why he concluded that the osteomyelitis or other 
chronic infections such as sepsis, even if they were shrapnel 
wound residuals, were not a contributing cause of death.  As 
this is the only medical opinion that explained its 
conclusions based on an analysis of the evidence in the 
claims folder including those from service, the Board finds 
it is entitled to greater weight than the death certificate 
and private medical records that indicate otherwise without 
providing a rational based on the evidence of record.  See 
Grover v. West, 12 Vet. App. at 112; Miller v. West, 11 Vet. 
App. at 348; Black v. Brown, 5 Vet. App. at 180.

As to the principal cause of death, the preponderance of the 
evidence reflects that the veteran's death from a 
cerebrovascular accident that caused cerebral edema and 
respiratory arrest was related to service.  There is no 
indication in the SMRs or post-service records that a 
cerebral, vascular, or respiratory disorder of any kind was 
diagnosed or accorded treatment during service.  38 C.F.R. 
§ 3.303(b) (2005) (service connection where chronic disorder 
diagnosed in service).  Moreover, the first diagnosis of a 
cerebral or vascular disorder appears to be the January 1991 
diagnosis of cerebrovascular stroke secondary to 
atherosclerotic heart, many years after service, reflecting 
the absence of continuity of symptomatology or other 
relationship of this disorder to service.  38 C.F.R. 
§ 3.303(b),(d) (2005).  In addition, to the extent that the 
veteran's hypertension was a contributory cause of his death, 
there is no evidence of this disorder in service, within the 
one-year presumptive period allowing for service connection 
for such chronic disorders or for many years thereafter (as 
evidenced in part by the 130/84 blood pressure reading at the 
September 1974 VA examination), or that this disorder was 
otherwise related to service.  38 C.F.R. §§ 3.303(b),(d), 
3.307(a)(3), 3.309(a) (2005).

In sum, the preponderance of the competent evidence of record 
reflects that the veteran's service-connected gunshot wound 
residuals were not a contributory cause of the veteran's 
death from the cerebrovascular accident that caused his death 
from cerebral edema and respiratory arrest, and neither the 
cerebrovascular accident, cerebral edema, or a respiratory 
disorder, nor his hypertension was diagnosed in service, 
arose for many years thereafter, or was otherwise related to 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for the 
cause of the veteran's death must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



DIC pursuant to 38 U.S.C.A. § 1318 (West 2002)

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service- connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2005).  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death, 
or continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22 (2005).  The term 
"entitled to receive" includes veterans not receiving 
compensation because of clear and unmistakable error (CUE) in 
a VA rating decision.  38 C.F.R. § 3.22(b)(3) (2005).  
Another potential basis of entitlement to DIC applicable to 
claims filed prior to the March 4, 1992 effective date of 
38 C.F.R. § 20.1106 (which provides that issues in death 
benefits claims be decided without regard to disposition of 
such issues during the veteran's lifetime) is "that the 
veteran hypothetically would have been entitled to receive a 
different [rating] decision" based on the evidence in his 
claims folder or in VA custody prior to his death.  Marso v. 
West, 13 Vet. App. 260, 263 (1999) (citations omitted).

As the evidence of record reflects that the veteran service-
connected shrapnel wound residuals of both legs and 
appendectomy scar were rated a combined 20 percent at the 
time of his death and for many years prior, there is no 
evidence or even allegation that the veteran was rated 
totally disabled at any time, or that there was clear and 
unmistakable error in a prior rating decision evaluating his 
service-connected disabilities, or that the veteran was 
"hypothetically entitled" to such benefits.  For example, 
the claims for increased ratings for his shrapnel wound 
residuals under DC 5311, applicable to Muscle Group XI 
injuries, which allowed for a maximum rating of 30 percent, 
were denied in April and July 1978 under then-applicable law 
based on the facts then available to or in the custody of VA 
and there is no specific contention to the contrary.  There 
is therefore no basis on which the appellant could be 
entitled to DIC under §1318, and her claim for such benefits 
must be denied as a matter of law.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


